DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-21 are pending in this action.

Interview Communication

An interview communication was conducted with applicant’s representative, Christophe F. Lair, to see if the multiple informalities indicated above could have been addressed. However, the proposed amendment received via email on 5/18/2022 did not adequately address all the issues.  

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROL SYSTEM, A TRANSMITTER DEVICE AND METHOD COMPRISING UWB INTERFACE FOR LOCATING DATA 



Claim Objections

Claim 1 is objected to because of the following informalities:  
On line 4, change “a position of each beacon being known” into --- a position of each of the plurality of beacons being known ---.
On line 5, “the UWB” lacks antecedent basis. Appropriate correction is required.
On line 5, “each message” should be --- each of the at least one message ---. Appropriate correction is required.
On line 5, “by each beacon” should be --- by each of the plurality of beacons ---.  Appropriate correction is required. 
	On line 6, “a UWB” should be --- the UWB ---.
	On line 9, change “by each beacon” should be --- by each of the plurality of beacons ---.  Appropriate correction is required. 
	On line 11, “first information” should be --- a first information ---.
	On line 13, change “designated second information” into --- designated as a second information ---.
	On line 13-14, change “between the different receptions” lacks antecedent basis.
On line 15, “received by each beacon” should be --- received by each of the plurality of beacons ---.  Appropriate correction is required. 
	On line 20, “the activation” lacks antecedent basis.
Claim 2 is objected to because of the following informalities: 
On lines 1-2, change “at least one useful datum” into --- the at least one useful datum ---.  Appropriate correction is required.
	On lines 4-5, change “by a plurality of beacons” into --- by the plurality of beacons ---.
	On line 6, change “of the messages” into --- of said each message ---.
On line 7, “the position determined by trilateration” lacks antecedent basis.
	Claim 3 is objected to because of the following informalities: 
	On line 3, change “by a plurality of beacons, each beacon” into --- by the plurality of beacons, each of the plurality of beacons ---.
Claim 4 is objected to because of the following informalities: 
	On lines 2-3, cancel the phrase “a method for estimating”.
On lines 4-5, “the time-of-flight” lacks antecedent basis.
	On line 5, it is not clear what “the latter” refers to. Besides, “the latter” lacks antecedent basis.    
	Claim 5 is objected to because of the following informalities:
	On line 2, “a trilateration” should be --- the trilateration ---.
	On line 3, “the different UWB messages” lacks antecedent basis.
	On lines 4-5, change “by the different beacons” into --- by different beacons of the plurality of beacons ---.
	Claim 7 is objected to because of the following informalities:
	On line 2, change “from each received” into --- each of the received ---.
	On line 3, change “each extraction” into --- each of said extraction ---.
	On line 3, “the same positions” lacks antecedent basis.
	On line 4, change “each received message” into --- each of the received message ---.
	On line 4, change “each extracted data” into --- said each of the extracted data---.
	Claim 8 is objected to because of the following informalities:
	On line 3, “the identifier” lacks antecedent basis.
	Claim 11 is objected to because of the following informalities:
	On line 2, “the transmission” lacks antecedent basis.
	On line 9, change “a field of” into --- the field of ---.
	On line 13, change “forming a transmitter” into --- forming the transmitter ---.
	Claim 12 is objected to because of the following informalities:
	On line 7, “a useful datum” should be --- the useful datum ---.
On line 8, change “an amount of” into --- the amount of ---.
Claim 13 is objected to because of the following informalities:
On line 1, “the integrity” lacks antecedent basis.
On line 4, “the UWB band” lacks antecedent basis.
On line 7, “at least one useful datum” should be --- the at least one useful datum ----.
On line 10, change “the receptions of messages” into --- the receptions of the messages in the plurality of messages received ---.
On line 17, “said first information” lacks antecedent basis.
On line 18, “the second information” lacks antecedent basis.
Claim 14 is objected to because of the following informalities:
On line 3, “each beacon” should be --- each beacon of the plurality of reception beacons ---.
On line 3, “the UWB messages” lacks antecedent basis.
On line 5, “the differences” lacks antecedent basis.
On line 6, “a plurality of receptions” should be --- the plurality of receptions ---.
On lines 6-7, change “from at least one transmitter” into --- the at least one transmitter ---.
Claim 15 is objected to because of the following informalities:
On lines 2-3, “a second remote server” lacks antecedent basis since there is no a first remote server.
Claim 16 is objected to because of the following informalities:
On line 3, change “of transferring” into --- transferring ---.
On line 10, “the spectral power” lacks antecedent basis.
On line 12, the function/purpose of “an electrical accumulator” is unclear.
Claim 17 is objected to because of the following informalities:
On line 3, “energy capacities management module” should be --- the energy capacities management module ---.
On line 6, “the transmission of at least one datum” into --- transmission of the at least one datum ---.
Claim 18 is objected to because of the following informalities:
On line 3, “the energy collected” lacks antecedent basis.
On line 4, “a wake-up of” should be --- the wake-up of ---.
	On line 5, “a measurement of a sensor” should be --- the measurement of the  sensor ---.
	On line 5, “the data” lacks antecedent basis.
	On line 7, “a UWB” should be --- the UWB ---.
Claim 19 is objected to because of the following informalities:
	On line 2, “the radio energy” lacks antecedent basis.
	On line 3, “the amount” lacks antecedent basis.
	On line 5, “the measurement” lacks antecedent basis.
	Claim 21 is objected to because of the following informalities:
	On line 1, “the integrity” lacks antecedent basis.
Note: examiner has attempted to indicated as many informalities as possible that are existing in the claims.  If there are any more that may have escaped examiner’s attention, applicant is reminded to address them.

Relevant Prior Art

1.  	(US 2008/0186231 A1) (IDS), published to Aljadeff et al., on Aug. 7, 2008, discloses --- A wireless location system has at least one wireless tag to be located by the wireless location system, wherein the at least one wireless tag transmits two wireless signals having a known time relationship and having different bandwidths. A plurality of receivers is provided wherein a first receiver receives and processes a first of the two wireless signals and estimates a time to arrive (TOA) of the first wireless signal, and a second receiver receives and processes a second of the two wireless signals and estimates a TOA of the second wireless signal at the second transceiver. The plurality of receivers is time synchronized based on a common timing signal. A location server is coupled to each of the plurality of receivers. The location server receives the TOA of the first wireless signal from the first receiver and the TOA of the second wireless signal from the second receiver. The location server calculating a TDOA of the two wireless signals and estimates a position of the at least one wireless tag based on the TDOA (see abstract).
2. 	(US 2008/0030359 A1) (IDS), published to Smith et al. on Feb. 7, 2008, discloses --- associating a passive RFID tag with the individual; and eliciting an RF signal from the passive RFID tag using an RF proximity transceiver wherein the RF signal includes information identifying the RF tag; wherein determining whether or not the co-located UWB transmitter is within the mustering location includes determining the last known location of the passive RFID tag (see par. 0030).
3. 	(US 2012/0176272 A1), published to Hirata et al., on Jul. 12, 2012, discloses --- Plural UWB transmitter-receivers (1), periodically transmitting PN codes of M system and preliminarily disposed on known positions are provided, a server (3) to synchronize the plural UWB transmitter-receivers (1) is provided, an RF tag (T), attached to a moving object (20) as to receive signals (I.sub.0) synchronously and periodically transmitted from the UWB transmitter-receivers (1) and reflect the signals (I.sub.0) adding inherent tag recognition signal, is provided, and the UWB transmitter-receiver (1) is composed as to obtain the distance to the moving object (20) attached with the RF tag (T) by synchronous summation and correlative calculation of the PN codes of M system reflected by the RF tag (T) (see abstract). However, these references do not disclose or fairly teach/suggest the features indicated below as reason/s for allowance.
 
Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combination of features recited, particularly in claims 1, 13, 16 and 21, as:
1. 	claims 1 and 21,  acquiring at least one message by a plurality of beacons, a position of each beacon being known, each acquisition being carried out in the UWB radio band, each message received by each beacon coming from a transmitter by a wireless interface and a UWB demodulator, said transmitter being physically linked to an equipment and comprising a data link with said equipment; decoding at least one useful datum by each beacon, said useful datum coming from said equipment; determining a position information of the UWB transmitter; generating a data pair comprising the first information and the second information; and verifying the integrity of said first information from an operation of controlling the second information, as recited in or within the context of claim 1.
2. 	claim 13, a plurality of reception beacons each comprising: a wireless interface configured to receive signals in a UWB band; timestamp reception of a plurality of messages received and baseband demodulate at least one useful datum; and      determining a position information from the analysis of a plurality of properties originating from the receptions of messages coming from at least one transmitter, said properties originating from the receptions being correlated in such a way as to determine a position information of a transmitter; and verifying the integrity of said first information from an operation of controlling the second information, as recited or within the context of claim 13.
3. 	Claim 16, an equipment adapted to generate at least one useful datum in a predefined context and of transferring said useful datum by a first interface; a radio tag comprising a second interface for receiving said at least one useful datum, said radio tag comprising a UWB modulator in the UWB band for transmitting a signal comprising said at least one useful datum, said radio tag comprising: a radio reception module for receiving a stream of radio waves; a rectifier for converting spectral power received by the radio reception module into an electric voltage or current; and an energy capacities management module for triggering the transmission of a message in the UWB band from the UWB modulator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

This application is in condition for allowance except for the following formal matters: --- provided above as claim objections and non-descriptive title.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/27/2022